
	

114 S1988 IS: Enhancing Security for Military Personnel Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1988
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To enhance the security of military personnel at United States military installations and operating
			 locations.
	
	
		1.Short title
 This Act may be cited as the Enhancing Security for Military Personnel Act of 2015.
		2.Enhancing security of military personnel at United States Department of
			 Defense installations
			(a)Plan
 (1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a plan to enhance security of military personnel at Department of Defense installations in the United States.
 (2)ElementsThe plan required under paragraph (1) shall include, at a minimum, the following elements: (A)A summary of current force protection programs and authorities.
 (B)Criteria for establishing and changing security status of locations. (C)A description of laws, regulations, and instructions that direct Department of Defense security procedures and guidelines.
 (D)A description of processes that are authorized to be taken to increase security levels. (E)A description of current rules of engagement for security personnel.
 (F)A description of training requirements for personnel authorized to carry firearms. (G)A plan for increasing the number of armed security personnel either permanently or through an auxiliary status.
 (H)A plan for providing the necessary authority for military personnel to carry government firearms both concealed and open carry, to and from duty.
 (I)A plan for allocating resources for current security posture, and recommended changes to security posture.
 (J)Recommendations on changes needed to be made to current force protection procedures and programs, including legislative and resource changes.
 (3)Coordination with service secretaries, chiefs of staff, and commandantIn preparing the plan required under paragraph (1), the Secretary shall coordinate with the secretaries, chiefs of staff, and commandants of the military services.
 (4)Consultation with State and local and other entitiesIn preparing the plan required under paragraph (1), the Secretary should seek consultation with leaders from State and local governments and the heads of other Federal departments and agencies.
 (b)ImplementationNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, after briefing the Committees on Armed Services of the Senate and the House of Representatives, implement the recommendations included in the plan submitted under subsection (a).
 (c)DefinitionsIn this section: (1)Department of Defense installationsThe term Department of Defense installations means—
 (A)any facility subject to the custody, jurisdiction, or administration of any Department of Defense component, including leased property; and
 (B)includes military reservations, installations, bases, posts, camps, stations, arsenals, vessels/ships, and laboratories where a Department of Defense component has operational responsibility for facility security and defense.
 (2)United StatesThe term United States includes the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
				
